CLERK'S OF FID eat ea dy
ATROO ST OMA
Feit

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

DANVILLE DIVISION me
JANUARY 2020 SESSION
UNITED STATES OF AMERICA )
) Criminal Number: Lh 12 OCROCOO l
Vv. )
) INDICTMENT
)
RUBEN CANELA-NUNEZ ) In violation of:
) 8 U.S.C. § 1326(a)
) 18 U.S.C. § 922(g)(1) and 922(g)(5)

COUNT ONE
(Reentry of Removed Aliens)

The Grand Jury charges that:

1. On or about April 11, 2019, within the Western Judicial District of Virginia, the
defendant, RUBEN CANELA-NUNEZ, an alien, was found in the United States after having
been removed and deported therefrom on or about June 21, 2016, at or near Eagle Pass, Texas,
without having obtained the express consent of the Secretary of the Department of Homeland
Security to reapply for admission to the United States.

2. All in violation of Title 8, United States Code, Section 1326(a).

COUNT TWO
(Illegal Possession of a Firearm by Felon)

The Grand Jury further charges that:

1. On or about April 11, 2019, in the Western Judicial District of Virginia, the defendant,
RUBEN CANELA-NUNEZ, knowing that he had been previously convicted of a crime punishable
by imprisonment for a term exceeding one year, did knowingly possess a firearm, to wit: a Ruger,
model 10/22, .22 caliber rifle, which previously had been shipped and transported in interstate or

foreign commerce.

Case 4:20-cr-00001-JLK Document1 Filed 01/02/20 Page 1of3 Pageid#: 1
2. Allin violation of Title 18, United States Code, Section 922(g)(1).

COUNT THREE
(Illegal Possession of a Firearm by Unlawful Alien)

The Grand Jury further charges that:

1. That on or about April 11, 2019, in the Western Judicial District of Virginia, the
defendant, RUBEN CANELA-NUNEZ, knowing that he was an alien illegally and unlawfully in
the United States, did knowingly possess a firearm, to wit: a Ruger, model 10/22, .22 caliber rifle,
which previously had been shipped and transported in interstate or foreign commerce.

2. Allin violation of Title 18, United States Code, Section 922(g)(5)

NOTICE OF FORFEITURE

1. Upon conviction of the felony firearm offenses alleged in this Indictment, the
defendant, RUBEN CANELA-NUNEZ, shall forfeit to the United States:

a. Any firearms and ammunition involved or used in the commission of said

offenses, or possessed in violation thereof, pursuant to 18 U.S.C. § 924(d) and
28 U.S.C. § 2461(c),
without regard to the type of interest held, wherever located and in whatever name held.

2. The property to be forfeited to the United States includes but is not limited to the
following property:

a. Firearms/Ammunition

i. Ruger, model 10/22, .22 caliber rifle
ii. .22 caliber ammunition

3. If any of the above-described forfeitable property, as a result of any act or omission of

the defendant:
a. cannot be located upon the exercise of due diligence;
b. _ has been transferred or sold to, or deposited with a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

Case 4:20-cr-00001-JLK Document1 Filed 01/02/20 Page 2 of3 Pageid#: 2
e. has been commingled with other property which cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other
property of the defendant up to the value of the above-described forfeitable property and
including but not limited the property described above in paragraph 2.

ATRUEBILL this 2 day of January 2020.

/s/ Grand Jury Foreperson

FOREPERSON
Ui SONS

poe 1H MAS T. CULLEN
UN]JTED STATES ATTORNEY

 

 

Case 4:20-cr-00001-JLK Document1 Filed 01/02/20 Page 3 0f3 Pageid#: 3
